EXHIBIT 10.1




FIRST AMENDMENT TO THE
STEPHEN H. WACKNITZ
EMPLOYMENT AGREEMENT




This First Amendment (“First Amendment”) to that certain Employment Agreement
dated June 30, 2007, with an effective date of May 1, 2007 (the “Original
Agreement”) is entered into as of March 10, 2008, and shall be deemed effective
as of July 1, 2007, by and between Stephen H. Wacknitz, an individual
(“Executive”), and Temecula Valley Bank (“Bank”).


R E C I T A L


At the request of Executive, and pursuant to the recommendation of the Executive
Officer Compensation Committee, with such recommendations adopted by the Bank's
Board of Directors on July 25, 2007, Bank and Executive wish to amend the
Original Agreement as provided in this First Amendment.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereby agree and consent to the
amendment of the Original Agreement, effective on the date hereof, as follows:


1.           Section 4.C of the Original Agreement is hereby deleted and
replaced with the following:


“C.           Medical and Life Insurance Benefits.  Bank shall provide for
Executive, in accordance with Bank's policy now in effect or as shall be amended
from time to time, participation in a comprehensive major medical (“Medical
Benefits”) and dental, with life insurance benefits, equivalent to the maximum
available from time to time for an employee of Executive's salary level. Any
such insurance for which Executive votes in favor as a director, or endorses as
an officer, shall be deemed to meet the requirements of this Section. At any
time Medical Benefits are not provided by Bank to Executive during his lifetime,
Bank shall pay insurance premiums for substantially similar medical benefits, at
a cost to Bank not to exceed $1,500 per month (with Executive to pay any excess
premium); provided, however, that at any time Bank is unable to provide such a
benefit due to the actions of a third party (i.e. no insurance company will
provide such coverage), then Executive may obtain his own insurance and, in
connection with such insurance, Bank will contribute the lesser of: (i) $1,500
per month (with Executive to pay any excess premium); or (ii) the amount of the
monthly premium charged to Executive (collectively, the “Other Medical
Benefit”). Term life insurance benefits shall be provided to Executive, at
Bank's expense during the Term, in an amount not less than $250,000 until age
75, with Executive to be entitled to make an irrevocable designation of the
beneficiary and owner of the policy thereunder. Executive's Salary Continuation
Agreement with Bank currently in effect shall be maintained by Bank in
accordance with its terms.”


2.           Section 4.D of the Original Agreement is hereby deleted and
replaced with the following:


“D.           Bonus.  For each calendar year within the Term, Executive shall be
entitled to an Incentive Bonus determined in accordance with this Section if the
Threshold Test is met. The Threshold Test shall be deemed to have been met if
one or more of the following exists: (i) Bank's regular outside independent loan
reviewer gives a favorable review of the loan quality of Bank at, or within four
months of, the end of the year; (ii) net loan losses for the year do not exceed
one percent of






gross outstanding loans at the beginning of the year; or (iii) the latest report
of supervisory activity of Bank by the Bank's principal state or federal
regulator rates Bank no less than satisfactory. The Incentive Bonus shall equal
4 % of "Company Profits" until July 1, 2007, and beginning July 1, 2007 and
thereafter, the Incentive Bonus shall equal 3.5% of Company Profits. For
purposes of this Section 4.D, “Company Profits” shall mean the net income of
Temecula Valley Bancorp Inc. (“Company”) before income taxes and before the
effect of this bonus or any other bonuses which are based on the profits of Bank
and/or Company. The Incentive Bonus shall be paid on or before March 15 of the
calendar year following the year in which it was earned.”


3.           Continued Effect.  Except as otherwise expressly provided herein,
the Original Agreement continues in full force and effect, in accordance with
its terms.


4.           Miscellaneous.  This First Amendment will be governed in all
respects by the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within California. This First Amendment constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and supersedes all prior written and oral agreements, representations and
commitments, if any, between the parties with respect to such subjects. This
First Amendment may be executed in any number of counterparts, each of which
will be an original, but all of which together will constitute one instrument.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the effective date established in the first paragraph of this First Amendment.


EXECUTIVE


/s/  STEPHEN H. WACKNITZ
Stephen H. Wacknitz






TEMECULA VALLEY BANK


By:           /s/  DONALD A. PITCHER
Donald A. Pitcher
Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 
